EXHIBIT 10.34

AMENDMENT NO. 9

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of February 19, 2008

THIS AMENDMENT NO. 9 (this “Amendment”) is entered into as of February 19, 2008
by and among Jabil Circuit Financial II, Inc., a Delaware corporation (the
“Seller”), Jabil Circuit, Inc., a Delaware corporation (the “Servicer”), Falcon
Asset Securitization Company LLC (“Falcon”), the financial institutions party
hereto (the “Financial Institutions”) and JPMorgan Chase Bank, N.A. (successor
by merger to Bank One, NA (Main Office Chicago)), as Agent (the “Agent”).

PRELIMINARY STATEMENTS

A. The Seller, the Servicer, Falcon, the Financial Institutions and the Agent
are parties to that certain Receivables Purchase Agreement dated as of
February 25, 2004 (as amended prior to the date hereof and as otherwise amended,
restated, supplemented or otherwise modified from time to time, the “RPA”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the RPA.

B. The Seller, the Servicer, Falcon, the Financial Institutions and the Agent
have agreed to amend the RPA on the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, Exhibit I
to the RPA is hereby amended to delete the definition of “Liquidity Termination
Date” contained therein in its entirety and replace it with the following:

“Liquidity Termination Date” means March 21, 2008.

Section 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon the latest to occur
of (i) the date hereof and (ii) receipt by the Agent of one copy of this
Amendment duly executed by each of the parties hereto.

Section 3. Covenants, Representations and Warranties of the Seller and the
Servicer.

(a) Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the RPA, as amended, and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the effective date of
this Amendment.



--------------------------------------------------------------------------------

(b) Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.

Section 4. Fees, Costs, Expenses and Taxes. Without limiting the rights of the
Agent and the Purchasers set forth in the RPA and the other Transaction
Documents, the Seller agrees to pay on demand all reasonable fees and
out-of-pocket expenses of counsel for the Agent and the Purchasers incurred in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered in connection herewith and
with respect to advising the Agent and the Purchasers as to their rights and
responsibilities hereunder and thereunder.

Section 5. Reference to and Effect on the RPA.

(a) Upon the effectiveness of this Amendment, each reference in the RPA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RPA as amended hereby, and each reference
to the RPA in any other document, instrument or agreement executed and/or
delivered in connection with the RPA shall mean and be a reference to the RPA as
amended hereby.

(b) Except as specifically amended hereby, the RPA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent
under the RPA or any of the other Transaction Documents, nor constitute a waiver
of any provision contained therein.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT FINANCIAL II, INC., as Seller By:  

/s/ STEPHEN KERR

Name:   Stephen Kerr Title:   Vice President and Secretary JABIL CIRCUIT, INC.,
as Servicer By:  

/s/ SERGIO CADAVID

Name:   Sergio A. Cadavid Title:   Treasurer



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION COMPANY LLC   By: JPMorgan Chase Bank, N.A., as its
attorney-in-fact By:  

/s/ MAUREEN E. MARCON

Name:   Maureen E. Marcon Title:   Vice President JPMORGAN CHASE BANK, N.A.  

(successor by merger to Bank One, N.A. (Main Office Chicago)),

as a Financial Institution and as Agent

By:  

/s/ MAUREEN E. MARCON

Name:   Maureen E. Marcon Title:   Vice President